Exhibit 10.1

 

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is made between Joseph
H. Ritter, D.V.M. (the “Employee”) and Heska Corporation (the “Company”) as of
the 4th day of April, 2008. The Employee and the Company are referred to
collectively as the “Parties” and individually as a “Party.”

 

 

RECITALS

 

WHEREAS, on or about May 1, 2004, the Employee and the Company entered into an
Employment Agreement (the “Employment Agreement”);

 

WHEREAS, the Employee now wishes to voluntarily terminate his employment with
the Company effective as of April 4, 2008 (the “Termination Date”);

 

WHEREAS, the Employee and the Company wish to enter into a consulting agreement
to be effective as of April 5, 2008 attached hereto as Exhibit A (the
“Consulting Agreement”);

 

WHEREAS, the Employee and the Company entered into an Employee Confidential
Information and Inventions Agreement dated September 30, 2002 (the
“Confidentiality Agreement”);

 

WHEREAS, the Employee and the Company entered into several stock option
agreements (the “Stock Option Agreements”), granting the Employee the option to
purchase shares of the Company’s common stock (collectively, the “Options”)
subject to the terms and conditions of the Company’s 1997 and 2003 Stock Plans
and Stock Option Agreements. A schedule of the Employee’s Options is attached
hereto as Exhibit B; and            

 

WHEREAS, the Parties wish to enter into this Agreement to resolve fully and
finally any potential disputes regarding the Employee’s employment with the
Company.

 

 

TERMS

 

NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:

 

1.          Termination Date. Employee’s last date of employment with the
Company is on the Termination Date. This Agreement will be effective on the
expiration of the revocation period set forth in Paragraph 7(e) below (the
“Effective Date”).

 

 



--------------------------------------------------------------------------------

2.          Separation Terms.

 

a.          Final Payments. Pursuant to the Employment Agreement, the Employee
is not entitled to any severance pay and shall receive only the pay which the
Employee earned as of the Termination Date. Upon the Termination Date, the
Employee will be paid all accrued, unused vacation. The Employee acknowledges
and agrees that, by this payment, he will have received from the Company the
employment benefits, compensation, wages and vacation pay owing to him from the
Company. It is understood and agreed that the Company will reimburse the
Employee for any travel expenses incurred by the Employee through the
Termination Date. The Employee acknowledges that all outstanding travel expenses
will be submitted for payment within forty-five (45) days of the Termination
Date. The Company and Employee acknowledge that the Employee does not remain
eligible to participate in the 2008 Management Incentive Plan.

 

b.          No Benefits. Employee’s health insurance benefits will cease on the
last day of the month of the Termination Date, subject to the Employee’s right
to continue his health insurance under COBRA. The Employee’s participation in
all other benefits and incidents of employment will cease on the Termination
Date. The Employee will cease accruing benefits, including but not limited to,
vacation time and paid time off as of the Termination Date. The vesting of
Options is described in Paragraph 2(c) below.

 

c.          Vesting/Expiration of Stock Options/Restricted Stock. Vesting of all
non-vested stock options will cease upon the Termination Date. The Employee’s
option to exercise such vested Options will be subject to the terms of the
Consulting Agreement.

 

3.          Return of Company Property. Employee agrees to return all Company
property to the Company no later than ten business days following the final day
of the Term of the Consulting Agreement. This property includes, but is not
limited to, Company documents, materials, laptops, cell phone, keys, credit
cards, computer disks and badges.

 

4.          General Release.

 

a.         Employee, for himself, and for his affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys and representatives voluntarily, knowingly and intentionally releases
and discharges the Company and its predecessors, successors, parents,
subsidiaries, affiliates, and assigns and each of their respective officers,
directors, principals, shareholders, agents, attorneys, board members, and
employees from any and all claims, actions, liabilities, demands, rights,
damages, costs, expenses, and attorneys’ fees (including, but not limited to,
any claim of entitlement for attorneys’ fees under any contract, statute, or
rule of law allowing a prevailing party or plaintiff to recover attorneys’
fees), of every kind and description from the beginning of time through the
Termination Date, except rights created by this Agreement, Worker’s Compensation
claims, or those that cannot be released by law (the “Released Claims”).



--------------------------------------------------------------------------------

b.         The Released Claims include but are not limited to those which arise
out of, relate to, or are based upon: (i) the Employee’s employment with the
Company or the termination thereof; (ii) statements, acts or omissions by the
Parties whether in their individual or representative capacities, (iii) express
or implied agreements between the Parties, (except as provided herein); (iv)
claims under any severance, stock, or stock option agreement or plan or relating
to or arising from the Employee’s right to purchase or actual purchase,
including, without limitation, any claims for; fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law (v) all federal, state, and
municipal statutes, ordinances, and regulations, including, but not limited to,
claims of discrimination based on race, age, sex, disability, whistleblower
status, public policy, or any other characteristic of the Employee under the Age
Discrimination in Employment Act, the Older Worker’s Benefit Protection Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the Equal Pay
Act, Title VII of the Civil Rights Act of 1964 (as amended), the Employee
Retirement Income Security Act of 1974, the Rehabilitation Act of 1973, the
Worker Adjustment and Retraining Notification Act, or any other federal, state,
or municipal law prohibiting discrimination or termination for any reason; (vi)
state and federal common law; and (vii) any claim which was or could have been
raised by the Employee. The Released Claims include, but are not limited to,
claims related to the negotiation and execution of this Agreement, including but
not limited to claims that this Agreement was fraudulently induced.

 

Because Employee is over age 40, he has special rights under a federal law known
as the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Protection Act. Under this law, Employee has a right to be free from age
discrimination in all aspects of his employment relationship. Employee
understands that he is giving up the right to sue the Company for age
discrimination by signing this Agreement.

c.         To be clear, the General Release does not apply to any ongoing
commitments under this Agreement or under the Consulting Agreement.

 

5.          Unknown Facts. This Agreement includes claims of every nature and
kind, known or unknown, suspected or unsuspected as of the Termination Date. The
Employee hereby acknowledges that he may hereafter discover facts different
from, or in addition to, those which he now knows to be or believes to be true
with respect to this Agreement, and he agrees that this Agreement and the
releases contained herein shall be and remain effective in all respects,
notwithstanding such different or additional facts or the discovery thereof.

 

6.          No Admission of Liability. The Parties agree that nothing contained
herein, and no action taken by any Party hereto with regard to this Agreement,
shall be construed as an admission by any Party of liability or of any fact that
might give rise to liability for any purpose whatsoever.

 

7.          Representations and Warranties. Employee represents and warrants as
follows:

 

a.         he has read this Agreement and agrees to the conditions and
obligations set forth in it;



--------------------------------------------------------------------------------

 

b.         he has been advised to consult with an attorney prior to executing
the agreement and voluntarily executes this Agreement after having had full
opportunity to consult with counsel and without being pressured or influenced by
any statement or representation or omission of any person acting on behalf of
the Company, including without limitation its attorneys, officers, shareholders,
directors, employees and agents;

 

c.         he has had at least twenty-one (21) days in which to consider the
terms of this Agreement. In the event that the Employee executes this Agreement
in less time, it is with the full understanding that he had the full twenty-one
(21) days if he so desired and that he was not pressured by the Company or any
of its representatives or agents to take less time to consider the Agreement. In
such event, the Employee expressly intends such execution to be a waiver of any
right he had to review the Agreement for a full twenty-one (21) days;

 

d.         he has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, successors, affiliates, or agents arising out of
or otherwise connected with any of the matters herein released. In the event
that any such lawsuit, charge, or proceeding has been filed, the Employee
immediately will take all actions necessary to withdraw or terminate that
lawsuit, charge, or proceeding;

 

e.         he has been informed and understands that (i) to the extent that this
Agreement waives or releases any claims he might have under the Age
Discrimination in Employment Act, he may revoke his waiver and release within
seven (7) calendar days of his execution of this Agreement, and (ii) any such
revocation must be in writing and hand delivered to the Company, or, if sent by
mail, postmarked within the seven-day period, sent by certified mail, return
receipt requested and addressed as follows:

 

Heska Corporation

Attn: Mr. John Flanders

Vice President and General Counsel

3760 Rocky Mountain Avenue

Loveland, CO 80538

 

f.         he has full and complete legal capacity to enter into this Agreement.

 

8.          Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof. In the event any provision is held illegal, invalid or unenforceable,
such provision shall be limited so as to effect the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by the Employee against
the Company shall not constitute a defense to enforcement by the Company of this
Agreement.

 

9.          Enforcement. The release contained herein does not release any
claims for enforcement of the terms, conditions or warranties contained in this
Agreement. The Parties



--------------------------------------------------------------------------------

shall be free to pursue any remedies available to them to enforce this Agreement
subject to Paragraph 15 below.

 

10.          Entire Agreement. With the exception only of the Employee’s
obligations under the Confidentiality Agreement, the Consulting Agreement
following its execution and the Stock Option Agreements, this Agreement contains
the entire agreement between the Parties. Other than the agreements set forth in
the preceding sentence, this Agreement supersedes and modifies any and all
agreements (except those described in the first sentence of this Paragraph),
prior and contemporaneous negotiations, correspondence and understandings. This
Agreement cannot be modified except in writing signed by all Parties.

 

11.          Counterparts. This Agreement may be executed in counterparts.

 

12.          Assignment. The Company may assign its rights under this Agreement.
No other assignment shall be permitted unless it is in writing and signed by the
Parties.

 

13.          Non-Disparagement. Employee agrees not to make to any person any
statement that disparages the Company or reflects negatively on the Company,
including, but not limited to, statements regarding the Company’s financial
condition, employment practices, or its officers, directors, board members,
employees, successors, or affiliates.

 

14.          Governing Law. This Agreement shall be governed by the laws of the
State of Colorado. Each article shall be independent and separable from all
other articles, and the invalidity of an article shall not affect the
enforceability of any of the other articles.

 

 

[Signatures to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates
written below.

 

EMPLOYEE

HESKA CORPORATION

 

 

/s/ Joseph H. Ritter

/s/ John R. Flanders

Joseph H. Ritter, D.V.M.

John R. Flanders

 

Vice President and General Counsel

 

 

April 4, 2008

April 4, 2008

Date

Date



--------------------------------------------------------------------------------

Exhibit A

 

Consulting Agreement

 



--------------------------------------------------------------------------------

Exhibit A

 

HESKA CORPORATION

 

CONSULTANT SERVICES AND CONFIDENTIALITY AGREEMENT

 

This Agreement is made between the undersigned and Heska Corporation and its
affiliates, as defined in this Agreement (the “Company”), effective as of April
5, 2008 (the “Agreement”). All references to “I”, “me” or “Consultant” shall
mean Joseph H. Ritter, D.V.M. In consideration of the mutual promises and
undertakings set forth herein, the parties agree as follows:

 

1.0        Consulting. I agree to serve as a Consultant to the Company for the
period commencing on the date of this Agreement and concluding on the date set
forth in Attachment A hereto, subject to the termination of this Agreement in
accordance with Section 7. The period during which I serve as a Consultant to
the Company is referred to as the “Consulting Period”.

 

2.0        Duties. My consulting services will be in connection with the
activities specified on Attachment A, or as requested by an officer of the
Company and mutually agreed upon. During the Consulting Period, I will perform
all duties to the best of my ability. In the performance of such duties, I will
consult with the Company in the manner set forth on Attachment A, to take place
at the Company’s facilities or at another place reasonably requested by the
Company at the Company’s expense. I will be available for reasonable telephone
consultation with the Company or the other parties with respect to whom my
consulting services are being rendered.

 

3.0        Compensation . The parties agree that my sole compensation for
services rendered pursuant to this Agreement shall be as set forth on Attachment
A.

 

4.0        Confidential Information.

 

4.1        Access to Confidential Information. I understand that, during the
Consulting Period with the Company, I will be exposed, in the trust and
confidence of the Company, to confidential information and data, including
techniques, know-how, trade secrets, procedures, business matters or affairs,
inventions, designs, methods, systems, improvements or other information
designated as confidential (herein “Confidential Information”) belonging to the
Company or its subsidiaries or to its customers or others with whom the Company
has a joint venture, research contract or other business relationship (all such
subsidiaries, customers and other parties referred to herein as “affiliates”)
requiring the Company to maintain the confidentiality of such information.

 

4.2        Nondisclosure of Confidential Information. I agree that, with respect
to Confidential Information not constituting trade secrets, during the
Consulting Period and five (5) years thereafter, and with respect to
Confidential Information constituting trade secrets, during the Consulting
Period and for all time thereafter until such information no longer constitutes
trade secrets, I will not, directly or indirectly, disclose any Confidential
Information

 

 



--------------------------------------------------------------------------------

to any third party or use any Confidential Information for any purpose other
than providing services to the Company without the prior written approval of the
Company. For purposes of this Agreement, information shall be considered to be
confidential if not known by the trade generally even though such information
has been disclosed to one or more third parties pursuant to distribution
agreements, joint research agreements or other agreements. Such information will
not be considered to be confidential, however, to the extent that it is or
becomes, through no fault of mine, publicly known or to the extent that I
already knew such information at the time of its disclosure to me by the
Company, as evidenced by written materials in my files.

 

4.3        Confidential Information Property of the Company. I understand that
all data, including drawings, prints, specifications, designs, notes, notebooks,
records, documents, reproductions or other papers or memoranda of every kind
which come into my possession in the course of providing the consulting services
are the sole property of the Company, and I will surrender all such property to
the Company upon request and in any event upon termination of my services.

 

5.0        Assignment of Inventions.

 

5.1        Maintenance of Records. I agree to keep separate and segregated from
my other personal property, including any work I am doing for any other party,
all documents, records, notebooks and correspondence relating to my work for the
Company, and to maintain notebooks and other records in such form as the Company
reasonably requests.

 

5.2        Disclosure of Inventions. I will promptly disclose to the Company all
Inventions, as defined below. The term “Inventions” includes, but is not limited
to, concepts, ideas, processes, programs, algorithms, methods, formulae,
compositions, techniques, articles, and machines, as well as improvements
thereof or know-how related thereto and all original works of authorship (herein
“Inventions”), whether or not patentable, copyrightable or protectable as trade
secrets, which are conceived or made by me, alone or with others, (i) during the
Term of this Agreement, if such Inventions relate to the actual business or
research activities or anticipated business or research activities disclosed to
me under this Agreement that are Confidential Information, including any
business or research conducted by the Company for or jointly with any other
party, or (ii) during the Term of this Agreement or thereafter, if such
Inventions are developed using trade secret information of the Company or result
from work performed by me for the Company under this Agreement.

 

5.3        Assignment of Inventions. I acknowledge that it is the desire and
intent of the parties hereto and agree that all work performed by me under this
Agreement shall constitute a “work made for hire” for purposes of the U.S.
Copyright Act of 1976, as amended. I hereby assign to the Company my entire
rights to each Invention described in Section 5.2 hereof. I will execute all
papers and documents as requested by the Company to obtain and enforce any
patent, copyright or other protection which the Company elects to obtain or
enforce, in any country, in my name or the Company’s name (or the name of an
appropriate Company affiliate), as the case may be, at the Company’s expense. My
obligation to assist the Company in obtaining and enforcing patents, copyrights
and other protections shall continue beyond the termination of my services, but
the Company shall compensate me at a reasonable rate after the termination of my
services for time actually spent at the Company’s request



--------------------------------------------------------------------------------

providing such assistance. If the Company is unable, after reasonable effort, to
secure my signature on any document needed to apply for, prosecute or enforce
any patent, copyright or other protection relating to an Invention, whether
because of my physical or mental incapacity or for any other reason whatsoever,
I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney-in-fact, to act for and in my
behalf and stead to execute and file any such document and to do all other
lawfully permitted acts to further the prosecution and enforcement of patents,
copyrights or similar protections with the same legal force and effect as if
executed by me.

 

6.0        No Conflicting Obligations.

 

6.1       No Conflicting Agreements. The Company understands and agrees that
during the Consulting Period I may be retained by other companies, corporations,
and/or commercial enterprises to perform work for hire or consulting services. I
agree, however, that, during the Consulting Period, I will not, for my account
or as an officer, member, employee, consultant, representative or advisor of
another, engage in or contribute my knowledge to engineering, development,
manufacturing, research, business analysis or sales relating to any product,
equipment, process or material that relates in any way to the Confidential
Information of the Company without the written permission of the Company. The
foregoing provision, however, shall not prohibit me from engaging in any work at
any time after the Consulting Period, provided that Confidential Information
will not be involved in such work. The provisions of this Section 6.1 will not
be construed as limiting to any extent my continuing obligations under any other
section of this Agreement.

 

6.2        No Conflict With Prior Agreements. I represent and warrant to the
Company and its affiliates that my retention by the Company and my performance
of my obligations under this Agreement do not and will not conflict with any
obligations to third parties, including former or prospective employers. I
represent and warrant that the Company has not asked me to reveal, nor will I do
so, any trade secrets or other proprietary or confidential information that may
have been gained by me during my previous employment which I am under obligation
not to disclose.

 

7.0        Termination. The Consulting Period may be terminated by either party
for any reason upon 30 days’ prior written notice. Either party may terminate
this agreement immediately in the event the other party fails to perform. Should
either party default in the performance of this Agreement or materially breach
any of its obligations under this Agreement the non-breaching party may
terminate this Agreement immediately if the breaching party fails to cure the
breach within 5 business days after having received written notice by the
non-breaching party of the breach or default. In the event of termination for
any reason or for default the Consultant shall be reimbursed for reasonable
expenses incurred pursuant to Attachment A that have been performed prior to the
termination.

 

8.0        Legal Relationship. My relationship with the Company is that of an
independent contractor and not as an employee, as such is defined in C.R.S.
8-40-202(2)(a), nor an agent of the Company. I will not be entitled to any
benefits or compensation from the Company except as set forth in this Agreement.
I agree that I am responsible for direct payment of any federal or state taxes
on the compensation paid to me under this Agreement. I



--------------------------------------------------------------------------------

understand that I am not authorized to bind the Company or make any
representations on its behalf in any matter.

 

9.0        Assignment; Binding Upon Estate. The services to be rendered under
this Agreement are personal in nature, and my rights and obligations under this
Agreement may not be assigned by me without the prior written consent of the
Company. Subject to this restriction, this Agreement shall be binding upon me,
my heirs, executors, administrators or legal representatives and shall inure to
the benefit of the Company and its successors and assigns.

 

10.0      Governing Law. This Agreement shall be governed by the laws of the
State of Colorado. Each article shall be independent and separable from all
other articles, and the invalidity of an article shall not affect the
enforceability of any of the other articles.

 

11.0      Remedies. I recognize that any violation of this Agreement by me would
cause the Company irreparable damage for which other remedies would be
inadequate, and I therefore agree that the Company shall have the right to
obtain, in addition to all other remedies, such injunctive and other equitable
relief from a court of competent jurisdiction as may be necessary or appropriate
to prevent any violation of this Agreement.

 

12.0      Waiver. The Company’s waiver or failure to enforce the terms of this
Agreement or any similar agreement in one instance shall not constitute a waiver
of its rights hereunder with respect to other violations of this or any other
agreement.

 

13.0      Entire Agreement. This Agreement contains the entire agreement between
the Company and myself relating to the subject matter hereof, and supersedes and
modifies any and all prior and contemporaneous negotiations, correspondence,
understandings and agreements between us relating to the subject matter hereof.
This Agreement cannot be modified except in writing signed by all parties.

 

The Remainder of This Page Left Blank. Signatures to Follow.



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have signed this Agreement as of the date on the first
page hereof, to be effective from and after the first date of the Consulting
Period, as set forth below.

 

ACCEPTED FOR CONSULTANT:

 

By:/s/ Joseph H. Ritter

 

Name: Joseph H. Ritter, D.V.M.

 

 

ACCEPTED FOR HESKA CORPORATION:

 

By:/s/ Robert B. Grieve

 

Name: Robert B. Grieve

 

Title: Chairman of the Board and Chief Executive Officer



--------------------------------------------------------------------------------

 

ATTACHMENT A

 

1.

Name and Address of Consultant:

 

Joseph H. Ritter, D.V.M.

   [***]

   [***]

 

2.

Term of Consulting Period:

The term of this Agreement is from April 5, 2008 through December 31, 2008 and
is renewable at the end of the initial term for additional periods upon mutual
written agreement (the “Term”).

 

3.

Duties of Consultant:

During the Term of this Agreement, the Consultant shall consult with the Company
on matters relating to the business of the Company, including marketing,
international operations, and contractual relationships.

 

4.

Consideration:

For Consultant’s services, commitments and covenants hereunder, the Consultant
shall receive no compensation other than reimbursement of reasonable out of
pocket expenses and continued service to the Company as outlined in various
Stock Option Agreements between the Consultant and the Company and other 1997
Incentive Stock Plan-related documents and 2003 Stock Option Plan-related
documents (each an “Option Document”). Consultant and Company acknowledge that
under all Option Documents outstanding, the Consultant’s options, except the
30,000 ISOs granted on January 2, 2003 at a price of $.038, will expire three
(3) months following the final day of the Term of this Agreement. Upon
termination of employment from Company all of Consultant’s ISOs, except the
30,000 ISOs granted on January 2, 2003 at a price of $0.38, will convert from
ISO status to NQO status as part of this Consulting Agreement. The 30,000 ISOs
granted on January 2, 2003 at a price of $0.38 will expire pursuant to the
Option Document three (3) months after the date of termination of employment if
they have not been exercised. Consultant and Company acknowledge that this
Agreement does not represent a modification to any Option Document and to the
extent this Agreement shall conflict with any Option Document, including in any
manner that could be deemed a modification, the Option Document shall rule.

 

The Company shall reimburse Consultant for all reasonable expenses incurred on
behalf of the Company in connection with the performance of his services
hereunder, upon the presentation of appropriate receipts, provided that
Consultant shall be reimbursed only to the extent that such expenses have been
approved in advance by John R. Flanders, Vice President and General Counsel.

 



--------------------------------------------------------------------------------

 

Consultant shall keep records of his reasonable expenses and shall invoice the
company monthly if necessary. Company shall pay the Consultant within forty-five
(45) days of receipt of such invoice.

 

The Consultant further acknowledges that during the Term of this Agreement he
will continue to be bound by the Company’s Amended Statement on Policies on
Trading in Securities by Officers and Directors and all applicable trading
windows until 48 hours after the release of Company’s Q1 2008 financials.

 

SIGNED:

 

Heska Corporation

 

 

Consultant

By: /s/ Robert B. Grieve  

Typed Name: Robert B. Grieve, Ph.D.

Title: Chairman of the Board and

Chief Executive Officer

 

Date: April 4, 2008

By: /s/ Joseph H. Ritter  

Typed Name: Joseph H. Ritter, D.V.M.

[***]

[***]

 

Date: April 4, 2008

 

 

 



--------------------------------------------------------------------------------

Exhibit B

 

Schedule of Employee’s Stock Option

 



--------------------------------------------------------------------------------

 

Exhibit B

Schedule of Employee's Stock Option

 

AS OF 4/4/2008

 

Joseph Ritter
[***]
[***]

 

STOCK OPTIONS

 

 

 

Number

 

Grant

Date

 

 

Plan

 

 

Type

 

 

Granted

 

 

Price

 

 

Exercised

 

 

Vested

 

 

Cancelled

 

 

Unvested

 

 

Outstanding

 

 

Exercisable

00003595

 

1/2/2003

 

1997

 

ISO

 

30,000

 

$0.38000

 

0

 

30,000

 

0

 

0

 

30,000

 

30,000

00004019

 

11/5/2003

 

1997

 

ISO

 

26,517

 

$2.22000

 

0

 

26,517

 

0

 

0

 

26,517

 

26,517

00004055

 

1/5/2004

 

1997

 

ISO

 

11,458

 

$2.30000

 

0

 

11,458

 

0

 

0

 

11,458

 

11,458

00004106

 

5/13/2004

 

1997

 

ISO

 

4,375

 

$1.82000

 

0

 

4,375

 

0

 

0

 

4,375

 

4,375

00004449

 

1/5/2004

 

1997

 

NQ

 

43,542

 

$2.30000

 

0

 

43,542

 

0

 

0

 

43,542

 

43,542

00004450

 

11/5/2003

 

1997

 

NQ

 

3,483

 

$2.22000

 

0

 

3,483

 

0

 

0

 

3,483

 

3,483

00004451

 

5/13/2004

 

1997

 

NQ

 

30,625

 

$1.82000

 

0

 

30,625

 

0

 

0

 

30,625

 

30,625

00004758

 

3/30/2005

 

1997

 

ISO

 

105,000

 

$0.88000

 

0

 

105,000

 

0

 

0

 

105,000

 

105,000

00004823

 

12/15/2005

 

1997

 

ISO

 

3,800

 

$1.25000

 

0

 

3,800

 

0

 

0

 

3,800

 

3,800

00004824

 

12/15/2005

 

1997

 

NQ

 

81,200

 

$1.25000

 

0

 

81,200

 

0

 

0

 

81,200

 

81,200

00004885

 

11/17/2006

 

1997

 

ISO

 

56,581

 

$1.71700

 

0

 

56,581

 

0

 

0

 

56,581

 

56,581

00004886

 

11/17/2006

 

1997

 

NQ

 

3,419

 

$1.71700

 

0

 

3,419

 

0

 

0

 

3,419

 

3,419

00004911

 

12/31/2007

 

2003

 

ISO

 

70,000

 

$1.83000

 

0

 

4,375

 

65,625

 

0

 

70,000

 

4,375

 

 

 

 

 

 

 

 

470,000

 

 

 

0

 

404,375

 

65,625

 

0

 

470,000

 

404,375

 

 

 

 

 

 